Title: To James Madison from Charles Pinckney, 12 May 1803
From: Pinckney, Charles
To: Madison, James


Dear Sir,
May 12: 1803 In Madrid
I have this moment had your letter of March 22nd. brought to me, which is the first I have received since the 18th. January. I am just in time for the Post, which goes in a few hours for Cadiz, to endeavour to send you this as a private & unofficial letter, by Mr. Wells, who carries my other Dispatches. I trust you have before this received my letters covering Mr. Cevallos’s, informing me that in consequence of my second representations an order would be issued to restore the Deposit at New Orleans, & the other covering the secret article of the Treaty of Saint Ildefonso, which restores Louisiana to the French, subject to the conditions of the Treaties with other Powers made by Spain while she held that Country. This secret Article, I might be said to have drawn out by force after a year’s different attempts in every form I could think of. I instantly remitted it to Mr. Monroe & Mr. Livingston by several conveyances, & I received last night a letter from Mr. Livingston, acknowledging its receipt, and saying “the intelligence you communicate of the Treaty of Saint Ildephonso is very important to us & has arrived in time to be made use of in the negotiations which are now on foot between us”—which shews he had not been able to get it from the French before. He however writes me he has good hopes of success, which I devoutly pray for, as he informs me he is decidedly of opinion there will be war, & that he thinks I may expect it very shortly between France & England. In this state of things it will be our policy of course to be neutral, & I believe we begin to be so well known at present in Europe, that they will be content to let us be so. The spirit shewn by our Country, in the business of New Orleans, has had a very good effect in raising the national Character in Europe, & I hope will prevent agression in future.
I wish very much to know what have been the damages sustained by our Citizens during the prohibition. You will find how far & how very much I have pushed this point—in a conference a day or two since with the Prince of Peace, he again assur’d me it should be satisfactorily arranged, but until I receive some thing in writing, pledging themselves to do so, and fixing the mode, I shall continue to doubt their inclination to do so.
I find by your letter of the 22nd. that the Convention I signed with this Country, is to be submitted to further negotiation, on the ground, I suppose principally, that it did not include the Claims for French Captures. Your letters, to which the only one I have received refers, have not yet come to hand, & therefore I only know it is to be submitted to further negotiation, & that with some alterations respecting the mode of appointing to Vacancies in the Commission, extending the time at the discretion of the Board, to two years, equalizing the Compensation, altering the Terms “Excesses of Individuals,” & the expression respecting Testimony—I am to persevere in obtaining redress for the French Captures & wrongs permitted to be done by French Cruizers & Tribunals, which will certainly produce, if obtained, an alteration in the whole Convention. I have been for some time endeavouring in every conversation I have had, to obtain a promise to include the arbitration of the French Captures, but without effect, for it may be necessary here to state, that although Mr. Cevallos, did positively, in one of his letters last summer, promise to include them, if I would add the words “segun los principios que constituyen la moralidad de las acciones,” yet that very day, or a very short time after, when I had some inclination to add the words & take the clause with that addition he flew the way, & would not agree to it. I was therefore obliged to take the Convention such as it was, or none at all, & as it gave up nothing, secured very important & extensive Claims, & opened the Door to others, I always hoped the Senate would have ratify’d it conditionally, striking out the 6th. Article, & annexing one including the Claims for French Captures & condemnations, & ordering me in very strong & decisive terms to tell the Government here that they were determined to have the whole or none—had this been done, I believe they would consent, & as I suppose the arbitration for the French Captures & Condemnations not being included was the principal objection to ratifying it at the present Session I shall now take that Ground & insist upon their being included, even if I am obliged to add the words he proposed to annex, & which I have already quoted. I shall also consider myself as not at liberty to sign any Convention which does not include them in some manner that I think may be acceptible, but as this subject is one of the most grating & disagreeable that can be to the Spaniards, & as they consider it so extremely hard to be obliged to pay for the French condemnations, I wish to know your positive instructions, whether I am to make them an indispensable part of the Convention, & not to sign or agree to any which does not include them in some shape—this is the ground I take at present, & as the Spaniards are not very quick in any of their Negotiations, & are particularly crowded with business, at this time when they expect war between France & England, & of course that they will be involved, it is not improbable—Your instructions may reach me before I conclude the business. Should War take place, it is then very probable I shall succeed, & I shall govern the stile of my representations by the probability or improbability of a rupture.
I informed you in my last, I had prevailed upon them to take off the Quarantine on our Vessels, & I could wish something could be done to obviate the consequences of reports from our Country of the existence of the Yellow Fever every Summer.
After having succeeded in the affair of the Deposit of New Orleans, & in drawing from them here the secret Article of the Treaty of 1800, which restores Louisiana subject to the conditions of subsequent Treaties made with other powers & covers our Rights, it would be very pleasing to me to succeed in the Convention & in the including the Claims for French Captures & Condemnations in Spanish Ports: I will attempt it, or rather repeat my attempts in every possible mode that may seem to promise success, and give you the earliest information.
I have sent you some time since my observations on the Trade of the Italian States with the United States, which you have not yet acknowledged the receipt of; and makes me fear it may have miscarried.

It is this moment reported here that War is declared between England & France. If this is true I shall have very good hopes of Success both in Paris & in Madrid.
Please present me in the most respectful & affectionate manner to the President & remember me to all our friends & Bel[i]eve me always dear sir With sincere friendship & respectful Esteem Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A); duplicate (DLC). RC in a clerk’s hand, except for the last two paragraphs, complimentary close, and signature by Pinckney. Docketed by Wagner as received 14 Aug. Duplicate dated 14 May; docketed by JM.



   
   Pinckney referred to JM’s second letter of 22 Mar. 1803.



   
   See Pinckney to JM, 6 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:375–78, 380 n. 1).



   
   Filed with the RC is a copy of a 23 May 1803 letter later sent by Pinckney to Cevallos (5 pp.) reporting that the U.S. was unable to consent to the convention in the form submitted and detailing American objections to the convention. Pinckney also submitted a projet of a new convention to Cevallos (letter and projet printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:599–602).



   
   Pinckney’s report on U.S. trade with Italy has not been found.



   
   This paragraph is omitted in the duplicate.


